Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
Please note: Examiner objected to allowable subject matter in regards to the second gear stage and Applicant then removed “first” and “second” adjectives for gear stage which is not exactly what was objected to. 
Upon further consideration of claim language regarding objected claims and applicant’s amendments, a new grounds of rejection is made in view of Kachouh and Diez. Therefore all previously identified allowable subject matter is rejected as follows in this second non-final rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 9 is objected to because of the following informalities:  
Regarding Claim 9, line 2, “the drive” should be changed to “a drive” to prevent any antecedent basis issues.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, line 2, it is unclear as to whether “a drive of the release lever” is referring to the act of the release arm being driven, or the physical components that drive it. For the purposes of examination this will be interpreted as referring to the physical components making up the drivetrain that drives the release lever. 
Regarding Claim 9, line 2, it is unclear as to whether “the drive of the further lever arm” is referring to the act of the further lever arm being driven, or the physical components that drive it. For the purposes of examination this will be interpreted as referring to the physical components making up the drivetrain that drives the further lever arm.
Regarding Claim 10, line 2, it is unclear as to whether “a drive of the release lever” is referring to the act of the release arm being driven, or the physical components that drive it. For the purposes of examination this will be interpreted as referring to the physical components making up the drivetrain that drives the release lever.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2-3, 5, 8-9, and 16-17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kachouh EP 1074681 A1 (Please note: see machine translation for paragraph reference numbers).
Regarding Claim 1, Kachouh teaches: A motor vehicle lock that is electrically actuatable (Fig 1), the motor vehicle lock comprising: a locking mechanism with a rotary latch (1) and at least one pawl (3); a release lever (unnumbered feature comprising: 3, 7, 7’, and 9); an electric drive unit (unnumbered feature comprising: 5, 16, and 17), wherein the release lever is actuated by the electric drive unit and the locking mechanism is unlocked by the release lever (P0030); and a release aid (11), wherein additional momentum for unlocking the locking mechanism is introduced into the locking mechanism by the release aid (P0033 L6-14), wherein the additional momentum is generated using the electric drive unit (P0033 L1-3), wherein the release lever has at least one first lever arm (7’) interacting with the drive unit (See Fig 1 rightmost dashed lines, electric drive unit interacts with first lever arm 7’ via cam 10 on worm wheel 17) and a second lever arm (9) acting on the locking mechanism (rocker arm 9 acts on pawl 3 via operating lever 7), a further lever arm (7) being provided which interacts with the release aid (P0033 L6-11), the further lever arm being connected at least to the second lever arm in a non-twisting manner (P0016 L6-11), wherein the further lever arm is driven by a gear stage (further lever arm is driven by the gear stage of 17, 15, 14, 13, and 11).
Regarding Claim 2, Kachouh teaches: The motor vehicle lock according to claim 1, wherein the release aid is actuated directly by the electric drive unit (P0024 L1-3).
Regarding Claim 3, Kachouh teaches: The motor vehicle lock according to claim 1, wherein the release aid is actuated indirectly via at least one gear stage (11 is actuated by the gear stage of 13, 14, 15, and 17).
Regarding Claim 4, Kachouh teaches: The motor vehicle lock according to claim 1, wherein the release aid is actuated indirectly by a drive (unnumbered feature comprising: electric drive unit 5, 16, 17, and gears 12-15) of the release lever (release aid 11 is actuated by the drive of the release lever).
Regarding Claim 5, Kachouh teaches: The motor vehicle lock according to claim 1, wherein the electric drive unit is driven in a direction opposite to that of the release lever (P0017 L4-6, P0024 L1-3) in order to generate the additional momentum (additional momentum is generated when the release aid 11 is used to drive the further lever arm 7, which is longer than 7’).
Regarding Claim 8, Kachouh teaches: The motor vehicle lock according to claim 1, wherein the further lever arm is driven by a cam drive (release aid 11 is a cam that drives the further lever arm 7 by a camming action against the further lever arm).
Regarding Claim 9, Kachouh teaches: The motor vehicle lock according to claim 1, wherein the drive (unnumbered feature comprising:  of the further lever arm has a freewheel (P0032, the freewheeling occurs as Applicants does with the cam drive of 11 remaining out of contact with the further lever arm since cam 10 moves first lever arm 7’, and therefore further lever arm 7, which is moved out of the way before 11 has a chance to contact 7) to prevent movement from being introduced into the further lever arm when the release lever is operated (P0032, as release lever is operated by cam 10 moving 7’, 11 freewheels as described above and therefore is prevented from introducing movement to the further lever arm).
Regarding Claim 10, Kachouh teaches: The motor vehicle lock according to claim 1, wherein a first gear stage (P0030, first gear stage is made up of 17, 12, and 10) of a drive (unnumbered feature comprising: electric drive unit 5, 16, 17, and gears 12-15) of the release lever has a coupler (19), wherein when the further lever arm is actuated, the first gear stage can 
Regarding Claim 16, Kachouh teaches: The motor vehicle lock according to claim 1, wherein the pawl is disengaged from the rotary latch when the electric drive unit actuated (P0017 L1-3).
Regarding Claim 17, Kachouh teaches: The motor vehicle lock according to claim 1, wherein when the electric drive unit moves in a first direction of rotation (the direction of the arrow in Fig 1 which is counterclockwise), the first lever arm is actuated via a first gear stage (P0030, first gear stage is made up of 17, 12, and 10), the gear stage for the further lever arm being a second gear stage (second gear stage comprising 17, 15, 14, and 11), and the further lever arm is configured to freewheel with respect to movement of the first gear stage (P0032).
Regarding Claim 21, Kachouh teaches:  A motor vehicle lock that is electrically actuatable (Fig 1), the motor vehicle lock comprising: a locking mechanism with a rotary latch (1) and at least one pawl (3); a release lever (unnumbered feature comprising: 3, 7, 7’, and 9); an electric drive unit (unnumbered feature comprising: 5, 16, and 17), wherein the release lever is actuated by the electric drive unit and the locking mechanism is unlocked by the release lever (P0030); and a release aid (11), wherein additional momentum for unlocking the locking mechanism is introduced into the locking mechanism by the release aid (P0033 L6-14), wherein the additional momentum is generated using the electric drive unit (P0033 L1-3), wherein the release lever has at least one first lever arm (7’) interacting with the drive unit (See Fig 1 rightmost dashed lines, electric drive unit interacts with first lever arm 7’ via cam 10 on worm 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kachouh EP 1074681 A1.
Regarding Claim 18, Kachouh teaches: The motor vehicle lock according to claim 1 further comprising a first gear stage (P0030, first gear stage is made up of 17, 12, and 10) for the first lever arm, wherein the gear stage for the further lever arm is a second gear stage (second gear stage comprising 17, 15, 14, and 11). While Kachouh does not explicitly teach the first gear stage and the second gear stage have a gear ratio of 1:6, the gear stages do involve different reduction ratios. This simple optimization of ranges does not add patentable significance and does not constitute a new or novel idea. Therefore it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gear ratio of the gear stages for greater efficiency. 
Claim 11, and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Kachouh EP 1074681 A1, in view of Diez FR 2919647 A1.
Regarding Claim 11, Kachouh teaches: The motor vehicle lock according to claim 1. Kachouh does not teach at least one switching device that is configured to move the drive unit to a starting position. Diez teaches that it is known in the art to use a switch (Diez: 28) to control the operation of an electric motor and as a result, a drive unit. (Diez machine translation: Page 5 L164-169). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle lock of Kachouh, with the switching device of Diez to move the drive unit to the starting position, thereby increasing the functionality of the vehicle lock.
Regarding Claim 19, Kachouh teaches: The motor vehicle lock according to claim 1. Kachouh does not teach: a switching device arranged on the second gear stage. Diez teaches that it is known in the art to have a switching device (Diez: 27) arranged on a gear stage (Diez: Fig 4, 21 and 25 make up a gear stage. Switching device 27 is arranged on the gear stage via cam 26). I). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle lock of Kachouh to include a switching device arranged on the gear stage, thereby increasing the functionality of the vehicle lock as well as making it more compact. 
Regarding Claim 20, Kachouh, in view of Diez, teaches: The motor vehicle lock according to claim 19, further comprising a switching cam (Diez: Fig 4, 26) arranged between the gear stage and the switching device (Diez: Fig 4, gear stage is 21 and 25, and switching cam 26 is located between that and switching device 27).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675